 


109 HR 2688 IH: Guaranteeing Airport Physical Screening Standards Act of 2005
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2688 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mrs. Lowey (for herself, Mr. Thompson of Mississippi, Ms. Loretta Sanchez of California, Mr. Andrews, and Mr. McNulty) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To amend title 49, United States Code, to establish a deadline for the screening of all individuals, goods, property, vehicles, and other equipment entering a secure area of an airport, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Guaranteeing Airport Physical Screening Standards Act of 2005.  
2.Screening of all individuals and property entering secure areas of an airport 
(a)DeadlineSection 44903(h)(4)(A) of title 49, United States Code, is amended by striking as soon as practicable after the date of enactment of this subsection and inserting not later than 120 days after the date of enactment of the Guaranteeing Airport Physical Screening Standards Act of 2005. 
(b)Screening and inspection requirementsSection 44903(h)(4)(B) of such title is amended by inserting before the semicolon at the end the following: and will include at a minimum physical screening for metal objects.  
(c)Interim measuresThe Secretary of Homeland Security shall require random screenings and inspections of individuals, goods, property, vehicles, and other equipment at the entrances of, and within, secure areas of an airport until such date as the Secretary has fully complied with the requirements of section 44903(h)(4)(A) of such title. The random screenings and inspections shall be conducted in a manner that assures the level of protection described in section 44903(h)(4)(B) of such title, as amended by this section. The random screenings and inspections shall be unannounced and shall be conducted 24 hours a day. 
3.Hiring of screeners 
(a)Number of screenersNotwithstanding any other provision of law, the Secretary of Homeland Security may hire the number of passenger and baggage screeners that the Secretary determines necessary to ensure aviation security. 
(b)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section.
4.Airport site access and perimeter security 
(a)Sense of CongressIt is the sense of Congress that the security directives issued by the Acting Administrator of the Transportation Security Administration on July 6, 2004, regarding security measures concerning access to sensitive airport areas constitute an improvement over current practice but are not sufficient to provide adequate airport access controls.  
(b)Access to sterile areasNot later than 6 months after the date of enactment of this Act, the Secretary of Homeland Security shall require airport personnel accessing airport sterile areas from unrestricted areas to undergo security screening equivalent to screening of passengers and carry-on baggage. The Secretary may issue a waiver of this provision on an airport-by-airport basis, subject to the following requirements: 
(1)The Secretary shall promptly notify Congress of any waivers granted under this section, the purpose for which such waivers were granted, and the duration of the waiver.  
(2)Under no circumstances shall a waiver be granted for more than 7 days, although the Secretary may issue as many waivers to an airport as is deemed appropriate by the Secretary. In the event of multiple waivers, the Secretary shall provide to Congress an estimate of when the airport will be in compliance with this subsection.  
(c)Background checks for workersThe Secretary shall ensure that all unescorted airport personnel accessing airport sterile and secured areas have successfully undergone a background check. The background checks required under this section shall include, at a minimum: 
(1)A fingerprint-based criminal history records check, or, if such a check is not possible, a check of the National Criminal Information Center. 
(2)A local criminal history check. 
(3)Verification of previous employment.  
(4)Verification of identity, to include, but not be limited to, social security number.  
(5)A check of all terrorist watch lists operated by the Federal Government, or upon certification by the Secretary that it is suitably comprehensive, the terrorist watch list operated by the Terrorist Screening Center.This subsection shall apply to all airport personnel hired more than 3 months after the date of enactment of this Act and for all airport personnel, regardless of the date on which they were hired, no more than one year after such date of enactment. 
(d)ReportThe Assistant Secretary of Homeland Security (Transportation Security Administration) shall submit to Congress, no later than January 31, 2006, a report that contains a description of ongoing efforts and projected timelines for_  
(1)developing and implementing uniform screening standards for airport personnel with access to sterile areas; 
(2)completing an assessment of available technologies that are applicable to securing airport perimeters and making this information available to airport operators; and  
(3)developing and implementing a standardized approach to conducting airport vulnerability assessments and compliance inspections. 
(e)Limitation on statutory constructionNothing in this section shall be construed to provide passengers, airport workers, or other personnel not granted regular access to secure areas before the date of enactment of this Act authority to do so, regardless of whether such person has undergone security screening. 
(f)DefinitionsIn this section, the following definitions apply: 
(1)Sterile areaThe term sterile area means any part of an airport that is regularly accessible to passengers after having cleared a passenger security screening checkpoint. 
(2)Secure areaThe term secure area means parts of an airport complex not typically accessible to passengers, including areas outside of terminal buildings, baggage handling and loading areas, parked aircraft, runways, air control towers, and similar areas.  
(3)Airport personnelThe term airport personnel means persons, whether employed by the airport, air carriers, or by companies, that conduct business in airports.  
 
